MEMORANDUM **
In these consolidated petitions, Medarlo U. Barongan, native and citizen of the Philippines, seeks review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision denying his motion to continue and denying his motion to remand, No. 05-71257, and the BIA’s order denying his motion to reopen and reconsider, No. 05-72632. We have jurisdiction under by 8 U.S.C. § 1252. We deny the petitions for review.
In his reply brief, Barongan changes his request for relief because his is not eligible to adjust under 8 U.S.C. § 1255 because of the impending dissolution of his marriage. We decline to reach the merits of his newly raised estoppel argument. See Bazuaye v. INS, 79 F.3d 118,120 (9th Cir.1996) (per curiam) (declining to reach issue raised for the first time in the reply brief).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.